SECOND DIVISION
                            MILLER, P. J.,
         MERCIER, J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 21, 2021



In the Court of Appeals of Georgia

A20A2002. ROMAINE v. THE STATE.

PER CURIAM.

      Following a bench trial, Durell George Romaine1was convicted of one count

of armed robbery, two counts of aggravated assault, and one count of possession of

a firearmduring the commission of a felony. Prior to trial, Romaine filed a motion to

suppress, arguing that the police officer who stopped him after the robbery lacked

reasonable suspicion. The trial court denied Romaine’s motion, and he now appeals

the denial of his motion to suppress. Finding no error, we affirm.

             When reviewing a trial court’s decision on a motion to suppress,
      this court’s responsibility is to ensure that there was a substantial basis


1

       Romaine’s first name also is spelled “Durrell” in the record.
      for the decision. The evidence isconstruedmostfavorablyto uphold the
      trial court’s findings and judgment, and the trial court’s findings on
      disputed facts and credibility are adopted unless they are clearly
      erroneous. Further, since the trial court sits as the trier of fact, its
      findingsare analogoustoa juryverdictandwillnotbe disturbedif there is
      any evidence to support them.


Stroud v. State, 286 Ga. App. 124, 125 (1) (648 SE2d 476) (2007). “An appellate

court determining whether a search was lawful mayconsider all relevant evidence of

record, including that adduced at a pretrial suppression hearing and at trial.” Id. The

trial court’s application of the law to undisputed facts is subject to de novo review.

Thompson v. State, 289 Ga. App. 661, 661 (658 SE2d 122) (2007).

      Viewed in the light most favorable to the trial court’s findings and judgment,

the evidence adduced at the suppression hearing and at the bench trial on stipulated

facts showed that on November 3, 2017, a young man dressed in gray sweatpants, a

grayjacket, anda blackface coveringentereda GameStop store inPeachtree Corners.

He pointed a black semiautomatic firearm at a customer and directed the store

clerktoemptytwoseparate cashregisters. The robberywascapturedon surveillance

video. During the robbery, the clerk gave the assailant a cash bundle with a tracker

in it, and when the robber fled the store, the tracker was activated.

                                          2
      Information about the robbery was broadcast to local police, including the

tracker’s GPS location, which was emitted in real time. Police also issued a “be on

the lookout alert” for the robber, which included the suspect’s age and race and that

he was wearing gray sweatpants and a gray sweatshirt. Shortly after the robbery, the

tracker’s movements slowed at the corner of Medlock Bridge Road and Peachtree

Industrial Boulevard in Norcross, and several officers converged there. On that corner

are several businesses, including a gas station, a restaurant, and a hotel.

      One of the officersbroadcastover the radiothathe observedanindividualwho fit

the suspect’s description walking behind the restaurant toward the hotel., Officer

Marcus Sales of the Norcross Police Department heard the broadcast and drove to the

rear of the hotel to stop the possible suspect. Officer Sales saw no pedestrians, but he

did see a Toyota backing out of a parking space.2No other vehicles were in motion.


      Officer Sales stopped the Toyota and made contact with Romaine, who was

driving. Romaine was wearing gray sweatpants and matched the general descriptionof

2

        On appeal, Romaine argues that there were other people present behind the
hotel, but Officer Sales testified there was no one else present in the lot. The trial
court found this testimony to be credible,and we must accept this determination
because it is supported by some evidence. See Stroud, 286
Ga. App. at 125 (1).

                                           3
the suspect, andOfficer Salesdetainedhim. Romaine gave his consent to search the

car, and during the subsequent search, police found a gray sweatshirt, a blackmask,

a blacksemiautomatic pistol, cash,a billthathadsomething – possiblya tracker – cutout

of it, and a GameStop bag. Romaine was arrested and interviewed by police, and he

made incriminating statements.

      As noted, prior to trial, Romaine filed a motion to suppress, arguing that the

stop of his vehicle was not supported by reasonable suspicion. The trial court denied

the motion following a hearing, and the case proceeded to a bench trial, where

Romaine renewed his objection. At trial, surveillance video of the robbery was

played, along with a video of Romaine’s statements to police.The trial court

convicted Romaine as set forth above. He filed a motion for new trial, which wa

denied, and this appeal follows.



      On appeal, Romaine contends that because Officer Sales did not personally

observe him on foot or see him engage in any illegal activity prior to the traffic stop,

he lacked reasonable suspicion to make the stop. We disagree.

      “There are at least three types of police-citizen encounters: verbal

communications that involve no coercion or detention; brief stops or seizures that

                                           4
must be accompanied bya reasonable suspicion; and arrests, whichcanbe supported

only by probable cause.” Jones v. State, 291 Ga. 35, 37 (1) (727 SE2d 456) (2012)

(punctuationomitted). “For a traffic stop to be valid, an officer mustidentifyspecific

and articulable facts that provide a reasonable suspicion that the individual being

stopped is engaged in criminal activity.” Id. at 38 (2). In determining whether there

is reasonable suspicion, the totality of circumstances – the whole picture – must be

takenintoaccount. SeeJonesv. State, 314Ga. App.107,109(722SE2d918) (2012); see

also United States v. Cortez, 449 U. S. 411, 417 (II) (A) (101 SCt 690, 66 LE2d 621)

(1981). Moreover, “reasonable suspicion may exist based on the collective knowledge

of the police when there is reliable communication between the officer supplying the

information and the officer acting on that information instead of the

arrestingofficer’sknowledge alone.” State v. Pennyman, 248Ga. App. 446, 447(545

SE2d 365) (2001). So long as an officer has reasonable suspicion, a brief

investigatory stop is permitted even if the officer does not personally observe the

defendantcommit a traffic violation or other criminal act prior to the stop.Cheatham

v. State, 204 Ga. App. 483, 484 (1) (419 SE2d 920) (1992).

      As set forth above, the GPS tracker taken during the robbery led police to a

particular corner where three businesses were located. Police had a general

                                          5
description of the robber, as well as a description of his clothing, and an officer saw

a person matching that description walking from the restaurant toward the hotel and

broadcast this information over the radio. Based on this broadcast, Officer Sales

drove around to the hotel parking lot where he saw one vehicle attempting the leave.

Thus, the collective knowledge of the officers established that the suspect was in the

vicinity, a person matching the suspect’s description was headed toward the hotel,

anda single vehicle wasattemptingtoleave the hotelparkinglot. See Pennyman, 248

Ga. App. at 447. This totality of circumstances gave police specific and articulable

facts to believe that the driver of the vehicle may have been the suspect, thus

providing reasonable suspicion for the traffic stop. See Jones, 314 Ga. App. at 110

(finding reasonable suspicion for stop when deputy “upon arriving in the vicinity of

the area where law enforcement was dispatched because of a domestic disturbance

andshotsfired,andbeinginformedbyanother deputythatthe vehicle waspullingout of the

driveway,” saw only defendant’s vehicle pull out of a driveway). The combination of

the GPS evidence and the fact that an officer observed a person matching the

suspect’s description walk toward the hotel just prior to the traffic stop distinguish

this case from State v. Dias, 284 Ga. App. 10 (642 SE2d 925) (2007),

uponwhichRomaine relies.See id. at12-14(2) (affirmingtrialcourt’s grant of

                                          6
defendant’s motion to suppress when police had only general description of

automobile and suspect and there was no indication of the size of the area in which

offender could be found). On this record, the trial court did not err in denying

Romaine’s motion to suppress.

      Judgment affirmed. Division Per Curiam. All Judges concur.




                                        7